            Case 3:19-cv-07651-EMC Document 172-2 Filed 04/23/20 Page 1 of 3




 1   MAKAN DELRAHIM
     Assistant Attorney General, Antitrust Division
 2
 3   DAVID L. ANDERSON (CABN 149604)
     United States Attorney
 4
     WILLIAM J. RINNER
 5   Senior Counsel and Chief of Staff to the Assistant Attorney General, Antitrust Division
 6
     MICHAEL F. MURRAY
 7   Deputy Assistant Attorney General, Antitrust Division
 8   DANIEL E. HAAR
 9   ANDREW N. DeLANEY
     Attorneys, Antitrust Division
10   950 Pennsylvania Ave. NW
     Washington, DC 20530
11
     Telephone: (202) 598-2846
12   Facsimile: (202) 514-0536
     E-mail: andrew.delaney@usdoj.gov
13
     Attorneys for the United States of America
14
15                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
16
17
       INTEL CORPORATION, APPLE INC.,                    No. 3:19-cv-07651-EMC
18
                  Plaintiffs,
19                                                       THE UNITED STATES’ REPLY TO
       v.
                                                         PLAINTIFFS’ RESPONSE TO THE
20                                                       UNITED STATES’ STATEMENT OF
21      FORTRESS INVESTMENT GROUP LLC,                   INTEREST
        FORTRESS CREDIT CO. LLC, UNILOC
22      2017 LLC, UNILOC USA, INC., UNILOC
        LUXEMBOURG S.A.R.L., VLSI
23
        TECHNOLOGY LLC, INVT SPE LLC,
24      INVENTERGY GLOBAL, INC., DSS
        TECHNOLOGY MANAGEMENT, INC.,
25      IXI IP, LLC, and SEVEN NETWORKS,
26      LLC,
                  Defendants.
27
28



     Case No. 3:19-cv-07651-EMC
             Case 3:19-cv-07651-EMC Document 172-2 Filed 04/23/20 Page 2 of 3




 1          The Plaintiffs’ Response (Pl. Br.) to the Department of Justice’s Statement of Interest
 2   (SOI) ignores binding case law and misunderstands (or ignores) the Department’s express
 3   statements.
 4          First, the SOI states, citing Supreme Court and Ninth Circuit precedent, that “Courts have
 5   held that a properly defined market is essential in a case involving Section 7 of the Clayton Act.”
 6   SOI at 5-6 (citing United States v. Marine Bancorporation, Inc., 418 U.S. 602, 618 (1974)
 7   (“Determination of the relevant product and geographic markets is ‘a necessary predicate’ to
 8   deciding whether a merger contravenes the Clayton Act.”); see also see Saint Alphonsus Med.
 9   Ctr.-Nampa Inc. v. St. Luke’s Health Sys., Ltd., 778 F.3d 775, 783 (9th Cir. 2015) (same, quoting
10   Marine Bancorporation).) Although Plaintiffs point to a nearly two-decade old DOJ trial brief
11   on the subject that predates the cited Ninth Circuit caselaw, see Pl. Br. at 2, Plaintiffs do not
12   identify Supreme Court or Ninth Circuit caselaw that is contrary to the Department’s statement
13   in its brief. Nor does the SOI “conflict[] with. . . current public guidance on mergers,” as
14   evidenced by the very excerpts quoted by Plaintiffs. See, e.g., Pl. Br. at 2 (quoting Merger
15   Guidelines that merger analysis “need not start with market definition. Some of the analytical
16   tools used by the Agencies to assess competitive effects do not rely on market definition,
17   although evaluation of competitive alternatives available to customers is always necessary at
18   some point in the analysis” (emphases added).) In any event, this case does not present an
19   occasion to decide whether market definition is necessary in every Section 7 matter, as Plaintiffs
20   (dispositively) fail to allege adequately that Defendants’ aggregation of patents led to a reduction
21   in competition, a necessary step under Section 1 and Section 7. See SOI at Part III.B. This
22   failure is, at the least, informed by the failure to plead a relevant market in which an impact on
23   competition can be assessed. See SOI at Part III.A.
24          Second, Plaintiffs misunderstand (or ignore) the Department’s express nuances to
25   wrongly accuse it of inconsistency. The purported inconsistency relates to whether Plaintiffs
26   adequately allege the aggregation of patents meaningfully affected competition. The SOI clearly
27   argues throughout that they did not, as the conclusory allegations of elimination of substitutes
28   did not suffice to state a claim. See SOI at Parts III.A & III.B. The SOI also made the


     Case No. 3:19-cv-07651-EMC                         1
            Case 3:19-cv-07651-EMC Document 172-2 Filed 04/23/20 Page 3 of 3




 1   conditional point that “[i]f the complaint were held to allege adequately the elimination of
 2   competition through acquisition or agreement, then such challenged conduct would not be
 3   exempt from antitrust enforcement under Noerr-Pennington.” SOI at 18-19; see also SOI at 18
 4   (“For the reasons described above, the United States does not believe it is necessary to reach this
 5   issue [Noerr-Pennington] here as the federal antitrust claims fail for independent reasons.”). 1
 6   The SOI is thus consistent: Plaintiffs’ conclusory allegations do not adequately allege that
 7   aggregation of patents led to the elimination of substitutes or any other reduction of competition;
 8   if the Court disagrees, however, Noerr-Pennington immunity should not apply to such claims.
 9                                                *        *      *
10                                                         Respectfully submitted,
11                                                         MAKAN DELRAHIM
                                                           Assistant Attorney General
12
13                                                         DAVID L. ANDERSON
                                                           United States Attorney
14
                                                           WILLIAM J. RINNER
15                                                         Senior Counsel and Chief of Staff to the
16                                                         Assistant Attorney General

17                                                         MICHAEL F. MURRAY
                                                           Deputy Assistant Attorney General
18
19                                                         DANIEL E. HAAR
                                                           ANDREW N. DELANEY
20                                                         Attorneys
21   Dated: April 23, 2020                                 /s/ Andrew DeLaney
22                                                         ANDREW N. DeLANEY

23                                                         Attorneys for the United States of America
24
25
26
     1
      The Department recognizes the distinction Plaintiffs highlight between aggregation and post-
27
     aggregation unilateral conduct. See Pl. Br. at 3. Plaintiffs’ actual allegations (as opposed to the
28   characterization of their allegations) focus almost exclusively on unilateral conduct properly
     analyzed under Section 2 of the Sherman Act, as noted by the SOI. See SOI at Part III.C.

     Case No. 3:19-cv-07651-EMC                        2
